Opinion op the Court, by
Whiting, Judge.
This is an appeal by plaintiffs from the decree in Equity upon the decision of Judd, C. J., rendered October 5th, 1892, after a full hearing of the evidence. The plaintiffs’ bill *44claimed an accounting from the defendant, mortgagee under the mortgage given by plaintiffs and an injunction to enjoin the sale of the mortaged property until the account is settled.
8. K. Kane, for plaintiffs.
Thurston & Frear, for defendant.
A full accounting was had and, upon the evidence adduced, the Chief Justice found and decreed the sum of $625 as the amount to be credited by defendant on the mortgage note, and the accounting having been made, the dissolution of the injunction necessarily followed, there being no ground for its continuance in force.
The appellants do not claim any error in law, but practically reargue the merits of the cause upon tbe evidence, and the only question now is, whether the evidence is such as to warrant the findings upon which the decree is based. In the submission of a cause in Equity on appeal, the appellants should point out sufficient evidence to show that the decree rendered is wrong and should be reversed, but in this cause, we are of opinion that they have failed so to do, but on the contrary the evidence is sufficient and very strong to support the decree.
The appellants having failed to show that the evidence does not warrant the decree, we are of opinion that the decision and decree of the Chief Justice should be sustained, and we hereby adopt the same and affirm the decree.
Upon examination of the record, it fails to disclose that any appeal was taken, or certified up to this Court except that a bond for costs was filed. Only a portion of the evidence, to wit, the various letters on file, is ■ presented to us. It is the duty of the appellant to have certified to this Court such evidence as may be necessary for the decision of the points raised, and in this he has failed. This point was not raised by appellee, and in the view we take of the merits, we need render no decision on this point.